           Case 8:18-bk-01321-MGW            Doc 22     Filed 02/05/19     Page 1 of 10



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

In re:                                                        Case No.: 8:18-bk-01321-MGW
                                                              Chapter 7
Michael Dean Capps

Debtor.


                       MOTION TO SELL REAL PROPERTY AND
              PAY SECURED CREDITOR(S) AND TRANSACTIONAL COSTS
                   (6527 Bayston Hill Place, Zephyrhills, FL 33541-2743)

                               NOTICE OF OPPORTUNITY TO
                             OBJECT AND REQUEST A HEARING

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without
further notice or hearing unless a party in interest files a response within 21 days from the date
set forth on the attached proof of service, plus an additional three days for service if any party
was served by U.S. Mail. If you object to the relief requested in this paper, you must file a
response with the Clerk of the Court at 801 N. Florida Ave., Suite 555, Tampa, FL 33602-3899
and serve a copy on the movant’s attorney, Richard M. Dauval, 3900 1st Street North, Suite 100,
Saint Petersburg, FL 33703, and any other appropriate persons within the time allowed.

If you file and serve a response within the time permitted, the Court will either schedule and
notify you of a hearing, or consider the response and grant or deny the relief requested without a
hearing.

If you do not file a response within the time permitted, the Court will consider that you do not
oppose the relief requested in the paper, will proceed to consider the paper without further notice
or hearing, and may grant the relief requested.

         COMES NOW Nicole M. Cameron, Chapter 7 Trustee, by and through her undersigned

counsel, and hereby moves for authority to sell certain improved real property, to pay secured

creditors and transactional costs, and in support thereof states as follows:




                                                                                                     1
          Case 8:18-bk-01321-MGW           Doc 22     Filed 02/05/19     Page 2 of 10



                                       JURISDICTION

    1. This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and

        1334.This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b) (2) (A),

        (M), (N) and (O).

    2. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

    3. The basis for the relief requested herein are, inter alia, 11 U.S.C. §§ 105, 363(b) and

        Federal Rules of Bankruptcy Procedure 2002 and 6004.

                                       BACKGROUND

    4. On February 23, 2018, the Debtor commenced this case by filing a voluntary petition for

        relief under Chapter 7 of the United States Bankruptcy Code (the “Petition Date”).

    5. Nicole M. Cameron was appointed Chapter 7 trustee (the “Trustee”).

    6. The Debtor owns fifty percent of real property, by virtue of a deed, located at 6527

        Bayston Hill Place, Zephyrhills, FL 33541-2743, more particularly known as:




(hereinafter the “Property”).

    7. The Property is co-owned with the Debtor’s ex-wife, Jessica Marie Andrews f/k/a

        Jessica Marie Capps, who did not file bankruptcy with the Debtor but consents to the

        sale of the Property.

    8. The Trustee completed a title search and found that the Property is encumbered by a two

        mortgage liens. By priority, but not including any outstanding property taxes or

        municipal liens, the Property is clouded as follows:

        a. a Mortgage in favor of Mortgage Electronic Registration Systems, Inc., as nominee

           for HomeBridge Financial Services, Inc. recorded in Official Records Book 9539,



                                                                                                  2
      Case 8:18-bk-01321-MGW           Doc 22     Filed 02/05/19      Page 3 of 10



       Page 2771, which Mortgage is now held by U.S. Bank N.A., by virtue of

       Assignment(s) of Mortgage recorded in Official Records Book 9691, Page 2083, in

       the Public Records of Pasco County, Florida (the “Secured Creditor” or “U.S.

       Bank”);

   b. a junior Mortgage in favor of Florida Housing Finance Corporation, a public

       Corporation, in the original principal amount of $15,000.00, dated May 5, 2017 and

       recorded in Official Records Book 9539, Page 2784, in the Public Records of Pasco

       County, Florida.

9. The Trustee has accepted an offer from Clara Bartlett (the Buyer(s)) to purchase the

   Property for the gross sale price $ 200,000.00 (which includes a 11 U.S.C. § 506(c)

   surcharge (or, “carve out”) of $6,500.00, subject to the approval of U.S. Bank, the

   Florida Housing Finance Corporation, and the court, as payment in full. The Trustee

   believes it is a fair offer for the current economy, the condition of the Property, and the

   length of time the Property has remained on the market.

10. Any current real property taxes will be paid prorated.

11. The gross sale price of $ 200,000.00, net the closing costs is estimated to be enough to

   satisfy the outstanding lien, as agreed to by U.S. Bank and the Florida Housing Finance

   Corporation, that encumber the property and net the estate at least $ 6,500.00. If U.S.

   Bank or the Florida Housing Finance Corporation no longer consent to their proposed

   treatment they are hereby on notice that they need to object to the proposed sale of the

   Property.

12. The Trustee has attached a “DRAFT” Settlement Statement that outlines the proposed

   distribution of the sale proceeds at closing, as Exhibit A.




                                                                                                 3
      Case 8:18-bk-01321-MGW            Doc 22        Filed 02/05/19   Page 4 of 10



                                AUTHORITY TO SELL

 13. Pursuant to § 363(b)(1) of the Bankruptcy Code, a trustee, after notice and hearing, may

       use, sell or lease property of the estate other than in the ordinary course of business.

                                          CONCLUSION

14. The Trustee, in the exercise of his business judgment, believes, and therefore avers, that

    the proposed sale is in the best interest of the creditors of the bankruptcy estate insofar

    as there is otherwise no equity in the Property, the Trustee is more familiar with the

    current market than other interested parties, and a sale under this motion serves the best

    interest of all interested parties, including the secured creditors. The Buyer has agreed,

    subject to Court approval, to pay to the Trustee the gross sum of $ 200,000.00 in

    exchange for estate’s interest in the Property.

WHEREFORE, the Trustee moves for the entry of an order:

A. Authorizing the sale of the Property and,

B. Authorizing the Trustee to take any all actions and to execute any and all documents

   necessary and appropriate to effectuate and consummate the terms of said sale of the

   estate’s interest in the Property including without limitation, executing a deed conveying

   the interests of the Debtor to the Buyer, or her assigns, or ultimate purchaser;

C. Authorizing the Trustee and any escrow agent upon the Trustee’s written instruction,

   shall be authorized to make such disbursements on or after the closing of the sale as are

   required by the purchase agreement or order of this Court, including, but not limited to,

   (a) all delinquent real property taxes and outstanding post-petition real property taxes

   pro-rated as of the closing with respect to the real property included among the purchased




                                                                                                  4
           Case 8:18-bk-01321-MGW             Doc 22   Filed 02/05/19      Page 5 of 10



       assets (b) any outstanding Home Owner’s Association fee or assessment arrearages; and

       (c) other anticipated closing costs:

        Total Sales/Brokers Commission:
        5% of base sale price to Action 100 Realty                          $ 12,000.00*
*this commission is intended to be shared with a cooperating agent.
        Title Charges:                                                      $ 1,910.00
        Government recording / transfer charges:                            $ 2,029.55
        Satisfaction of Liens:
                U.S. Bank                                                   $ 171,027.77
                Florida Housing Finance Corporation                         $ 6,000.00
        Misc. (Outstanding Utilities, HOA Estoppel / Delinquencies)         $ 1,000.00**
** the local utility companies would not agree to read the meters at the time of the filing of this
motion. Accordingly, these amounts represent estimations. The Trustee seeks authority to pay
the outstanding utilities and HOA charges, if any, in full and with the consent of all lienholders.

The above anticipated closing costs and taxes are subject to per diem charges, changes in

prorations, and otherwise represent approximate amounts. The Trustee seeks authority to pay

these amounts, or their reasonable equivalent amounts, to the respective payees depending on the

subjective per diem alteration, and

   D. Granting the Trustee such other and further relief as is just and proper.

                                               Respectfully submitted,

                                                /s/ Richard M. Dauval, Esquire
                                               Richard M. Dauval, Esq.
                                               Leavengood, Dauval, Boyle & Meyer, P.A.
                                               3900 1st Street North, Suite 100
                                               Saint Petersburg, FL 33703
                                               727-327-3328 x303

                                 CERTIFICATE OF SERVICE

       I certify that on February 5, 2019, a true and correct copy of the foregoing was provided
by U.S. mail and/or electronic delivery to: U.S. Trustee, ustp.region21.ecf@usdoj.gov; Marcie L
Baker, Esq., mbaker@anattorneysgotyourback.com; Michael Dean Capps, 126 Great Lawn
Way, Columbus, OH 43235-8947; Nicole M. Cameron, Trustee, trustee@tampabay.rr.com; U.S.
Bank, N.A., President, 800 Nicollet Mall, Minneapolis, MN 55402 (certified), Florida Housing
Finance Corporation, President, 227 North Bronough Street, #5000, Tallahassee, FL
32301(certified).




                                                                                                      5
           Case 8:18-bk-01321-MGW             Doc 22      Filed 02/05/19      Page 6 of 10



and all parties of interest that have filed a proof of claim in this case or filed a notice of
appearance pursuant to Rule 2002-1(c) on this February 5, 2019.

                                                        /s/ Richard M. Dauval, Esquire
                                                        Richard M. Dauval, Esq.




                                                                                                 6
ÿ12345ÿ62789
ÿ8ÿ525ÿ799ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ8ÿ2ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                              Case 8:18-bk-01321-MGW Doc 22 Filed 02/05/19 Page 7 of 10
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ4492354ÿ622447 ÿ11!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ!24ÿ"3#$6%&ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ'ÿ
ÿ(#$ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ69))54ÿ*97897ÿÿ+589)2ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ,85ÿ-ÿ$.(#$ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ/202ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ/14ÿ+43ÿÿ.ÿ$"#2"$ÿ3/ÿ$#4ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ/4ÿ5559ÿ8490947ÿ2ÿ3424ÿ344ÿ3024)ÿ8ÿ794ÿ)14ÿ7ÿ2ÿ1)459482354ÿ617ÿ8ÿ)1059274ÿ6)7ÿ2))848ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ617,74"ÿ37894ÿ597ÿ2ÿ9:9ÿ27ÿ74ÿ4)ÿÿ74ÿÿÿÿÿÿÿÿ3)ÿÿ12345ÿ62789
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ24ÿ24ÿ2ÿ4295ÿ2))84ÿÿ954ÿ9ÿ!63!+ÿÿÿÿÿÿÿÿÿÿ62952354ÿ8490947ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿ024)ÿ8490947ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ,74"ÿ37894ÿ597ÿ2ÿ99ÿ27ÿ74ÿ4)ÿÿ74ÿÿÿÿÿÿÿÿÿÿÿ/725ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ24ÿ24ÿ954)ÿ2ÿ529ÿ9ÿ79ÿ24ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                          Case 8:18-bk-01321-MGW                    Doc 22         Filed 02/05/19    Page 8 of 10
American Land Title Association                                                                      ALTA Settlement Statement - Combined
                                                                                                                       Adopted 05-01-2015




                                                              py
FileNo./Escrow No.: LG2018-1151                            Landguard Title Services, LLC
Print Date & Time: 2/4/2019 @ 3:35 PM
Officer/Escrow Officer: Jeannine E. Carrier                   333 Third Avenue North
Settlement Location:                                                 Suite 200
333 Third Avenue North, Suite 200                          St. Petersburg, Florida 33701
St. Petersburg, Florida 33701




                                                           Co
Property 1 Address: 6527 Bayston Hill Place, Zephyrhills, Florida 33541-2743
Property 2 Address:
Buyer: Clara Bartlett
Seller: Nicole Marie Cameron, Trustee for the Bankruptcy Estate of Michael Dean Capps & Jessica Marie Capps
Lender: TBD
Loan Type: Cash Settlement
Loan Number:

Settlement Date: 3/1/2019
                                                         t
           af
Disbursement Date: 3/1/2019
Additional dates per state requirements:


                Seller                                              Description                                  Borrower/Buyer
      Debit               Credit                                                                               Debit        Credit
         Dr

                                     Financial
                         $200,000.00 Sales Price of Property                                                 $200,000.00




         $532.68
                                                      py
                                     Deposit including earnest money

                                         Prorations/Adjustments
                                         County Taxes from 1/1/2019 to 2/28/2019

                                         Title Charges & Escrow / Settlement Charges
                                                                                                                                  $5,000.00



                                                                                                                                    $532.68
                                                    Co
        $750.00                          Title - Closing Fee to Landguard Title Services, LLC                    $300.00
       $1,075.00                         Title - Owner's Coverage Premium to Landguard Title Services, LLC
          $85.00                         Title - Search Fee to Commonwealth Land Title Insurance Company

                                         Commission
       $4,000.00                         Real Estate Commission (Buyer) to Matt Hulbert Realty
       $8,000.00                         Real Estate Commission (Seller) to Keller Williams Realty
                                              ft

                                         Government Recording & Transfer Charges
                                         Documentary Stamp Tax on Quit Claim Deed to Clerk of the Circuit
         $606.55
                                         Court
           $4.50                         E-Recording to SimpliFile                                                  $4.50
                         ra


          $18.50                         Record Quit Claim Deed to Clerk of the Circuit Court
       $1,400.00                         Transfer Taxes - Deed State to Clerk of the Circuit Court

                                         Payoff(s)
    $171,027.77                          Lender: US Bank


Copyright 2015 American Land Title Association.                      Page 1 of 3                                          File #: LG2018-1151
All rights reserved.                                                                                          Printed on 2/4/2019 @ 3:35 PM
                          Case 8:18-bk-01321-MGW                    Doc 22         Filed 02/05/19   Page 9 of 10
American Land Title Association                                                                     ALTA Settlement Statement - Combined
                                                                                                                      Adopted 05-01-2015




                                                              py
                                              Principal Balance ($171,027.77)
                                                    Interest on Payoff Loan ()
       $6,000.00                         Lender: Florida Houseing Finance Corporation
                                              Principal Balance ($6,000.00)
                                                    Interest on Payoff Loan ()




                                                           Co
                                         Miscellaneous
       $6,500.00                         Bankruptcy Estate Fee
                                         Lien Search (est) to Premier Lien Research, LLC                        $150.00

                Seller                                              Description                                  Borrower/Buyer
     Debit              Credit                                                                                Debit           Credit
  $200,000.00         $200,000.00                                   Subtotals                              $200,454.50      $5,532.68
                                                                  Due From Buyer                                   $194,921.82

                                                         t        Due From Seller
           af
         Dr

                                                      py
                                                    Co
                                              ft
                         ra



Copyright 2015 American Land Title Association.                      Page 2 of 3                                         File #: LG2018-1151
All rights reserved.                                                                                         Printed on 2/4/2019 @ 3:35 PM
                         Case 8:18-bk-01321-MGW              Doc 22          Filed 02/05/19      Page 10 of 10
American Land Title Association                                                                  ALTA Settlement Statement - Combined
                                                                                                                   Adopted 05-01-2015




                                                            py
Acknowledgement
We/I have carefully reviewed the ALTA Settlement Statement and find it to be a true and accurate statement of all receipts and
disbursements made on my account or by me in this transaction and further certify that I have received a copy of the ALTA Settlement
Statement. We/I authorize Landguard Title Services, LLC to cause the funds to be disbursed in accordance with this statement.




                                                         Co
Buyer:      _______________________________________________ Seller:              _______________________________________________
            Clara Bartlett                                                       Nicole M. Cameron, as Trustee for the Bankruptcy Estate
                                                                                 of Michael Dean Capps, under Bankruptcy Case No. 8:18-
                                                                                 bk-01321-M


I have reviewed the Closing Disclosure, the settlement statement, the lender's closing instructions and any and all other forms

                                                       t
relative to the escrow funds, including any disclosure of the Florida title insurance premiums being paid, and I agree to disburse the
escrow funds in accordance with the terms of this transaction and Florida law.
           af
_______________________________________________
Escrow Officer
         Dr

                                                    py
                                                  Co
                                              ft
                         ra



Copyright 2015 American Land Title Association.                Page 3 of 3                                             File #: LG2018-1151
All rights reserved.                                                                                       Printed on 2/4/2019 @ 3:35 PM
